         Case 1:17-cv-00099-JKB Document 342 Filed 09/30/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES                         *
OF AMERICA,
                                      *
       Plaintiff,
                                      *
       v.                                             CIVIL NO. JKB-17-0099
                                      *
BALTIMORE POLICE
DEPARTMENT, et al.,                   *

       Defendants.                    *

                        SUBMISSION OF MONITORING TEAM’S
                       FIRST COMPREHENSIVE RE-ASSESSMENT

       Under Paragraph 469 of the Consent Decree, see ECF No. 2-2 ¶ 469 (as modified by ECF

No. 39), and the Updated Third-Year Monitoring Plan (“Monitoring Plan”), see ECF No. 335-1,

Row 231 (approved in ECF No. 337), the Baltimore Police Department Monitoring Team

(“Monitoring Team”) hereby submits its First Comprehensive Re-Assessment (“Re-Assessment”).

The Re-Assessment evaluates the progress the Baltimore Police Department and the City of

Baltimore have made toward achieving compliance with the material requirements of the Consent

Decree since implementation commenced in mid-February 2018, when the Court approved the

First-Year Monitoring Plan. The Re-Assessment is attached as Exhibit A.

       The Monitoring Team will hold a virtual quarterly community meeting to discuss the

contents of the Re-Assessment on Monday, October 19, 2020 from 6:00 – 7:30 p.m. The meeting

can be accessed at https://zoom.us/j/7476253205, Meeting ID: 747 625 3205. On October 29,

2020, at 10:00 a.m., the Court will hold its next quarterly hearing, which will be devoted in part to

discussing the contents of the Re-Assessment.
Case 1:17-cv-00099-JKB Document 342 Filed 09/30/20 Page 2 of 2




                                       Respectfully submitted,

                                       ___________/s/_______________
                                       Kenneth Thompson, Monitor
                                       Seth Rosenthal, Deputy Monitor
                                       VENABLE LLP
                                       750 E. Pratt Street
                                       Baltimore, MD 21202
                                       Ken.Thompson@bpdmonitor.com
                                       Seth.Rosenthal@bpdmonitor.com
                                       (410) 244-7400
